Case 2:15-cr-20652-GCS-DRG ECF No. 1760, PageID.23826 Filed 09/13/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

               Plaintiff,                    CR No. 15-20652-01

          v.                                 HON. GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE

  D-1   BILLY ARNOLD,

            Defendant.
  _____________________________/


                 NOTICE OF WITHDRAWAL OF
        INTENT TO SEEK THE DEATH PENALTY (ECF No. 817)


        The United States of America, by its attorneys, Saima S. Mohsin, Acting

  United States Attorney, Mark Bilkovic and A. Tare Wigod, Assistant United

  States Attorneys, hereby withdraws the death penalty notice (ECF No. 817,

  PgID.4670), and informs the Court and the defendant that it will not seek the

  death penalty against Billy Arnold. Thus, if defendant Billy Arnold is convicted

  of any death-eligible counts alleged in the Ninth Superseding Indictment or

  alleged in any previously filed indictments, the government will not seek the

  penalty of death for defendant Billy Arnold.



                                         1
Case 2:15-cr-20652-GCS-DRG ECF No. 1760, PageID.23827 Filed 09/13/21 Page 2 of 3




  Respectfully submitted,

  SAIMA S. MOHSIN
  Acting United States Attorney

  s/ MARK S. BILKOVIC
  Assistant United States Attorney
  211 W. Fort St., Suite 2001
  Detroit, Michigan 48226
  Phone: (313) 226-9623
  mark.bilkovic@usdoj.gov
  P48855

  s/ A. TARE WIGOD
  Assistant United States Attorney
  211 W. Fort St., Suite 2001
  Detroit, Michigan 48226
  Phone: (313) 226-9191
  tare.wigod@usdoj.gov
  P58479


  Dated: September 13, 2021




                                       2
Case 2:15-cr-20652-GCS-DRG ECF No. 1760, PageID.23828 Filed 09/13/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2021, the foregoing document was

  electronically filed with the Clerk of the Court using the ECF system which will

  send notification of such filing to counsel and parties authorized to receive

  electronically Notices of Electronic Filing.



                                                 s/ A. Tare Wigod
                                                 Assistant United States Attorney
                                                 211 W. Fort St., Suite 2001
                                                 Detroit, Michigan 48226
                                                 Phone: (313) 226-9191
                                                 tare.wigod@usdoj.gov
                                                 P58479




                                            3
